DETAILED ACTION
Claims 1-20 are pending. Claims 1-3, 11, 12, 17, and 18 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on November 28, 2022.  As directed by the amendment: claims 1-3, 11, 12, 17, and 18 have been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however additional rejections are made as detailed below. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the mesh 24 of Moretti is not visible through the openings 19 at the bottom of the sole structure.  The examiner notes that there is no requirement that the mesh of the footbed be visible, but rather that the mesh footbed be visible.  The footbed of Moretti includes mesh and thus is considered a mesh footbed.  The footbed is visible and thus satisfies this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Blakely (US 20150106992) as evidenced by Hays et al. (US 20170145596) 
Regarding claim 1, Moretti describes an article of footwear (shoe 10) defining a forefoot region with a toe end, a midfoot region, and a hindfoot region with a heel end (see annotated Fig. 1), the article of footwear comprising: 
an upper (upper 13 and lining 14) extending from the toe end to the heel end and defining a heel, a medial quarter, a lateral quarter (other side), a vamp and a toe cage (see annotated Fig. 1), the upper comprising an outer shell (13) and an inner lining (14), the inner lining defining a continuous surface (is continuous in that it extends along the upper); 
a mesh footbed (means 26, mesh 24, membrane 23) extending from the hindfoot region to the forefoot region (extends along at least where there are openings which is the entire length of the sole structure, see para. 0057, 0056), the footbed and upper forming a foot cavity (insertion region 12) operable to house a foot of a wearer; 
an insole (insole 15) disposed within the foot cavity (12) and over and in contact with the mesh footbed (26, 24, 23); 
a sole structure (sole 16) oriented below the mesh footbed, (26 ,24, 23, see Fig. 3) the sole structure including a plurality of openings (openings 19) extending through the sole structure to the mesh footbed (26, 24, 23) such that the mesh footbed is visible from the openings in the sole structure at a bottom exterior surface of the sole structure (there are openings which extend unobstructed to the footbed and thus the footbed is visible), wherein the sole structure (16) is configured to permit airflow into the foot cavity that is effective to recharge a system reactive component within the discontinuous print layer (is vapor permeable, and therefore permits air into and out of the foot cavity, para. 0052).  
Moretti does not explicitly describe a discontinuous print layer applied to each of the insole and the inner lining of the upper, the discontinuous print layer comprising a plurality of system reactive components selectively engaged in response to conditions present within the foot cavity.
In related art for temperature regulation, Blakely describes a discontinuous (discontinuous, para. 0052) print (print, para. 0027) layer, the discontinuous print layer comprising a plurality of system reactive components (abstract) selectively engaged in response to conditions present within the foot cavity (abstract) and that can be utilized in footwear (para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include the print layer of Blakely in various locations of the footwear in order to provide temperature regulation to the article of footwear (see abstract, Blakely, para. 0013, Moretti, describing that footwear can be utilized in hot climates).
Blakely describes that the purpose is to reduce the skin temperature and that the material is placed on an inner surface so that the discontinuous layer would be adjacent the user’s body (para. 0014).  Blakely is silent as to where in the footwear this layer should be applied.
In related art for footwear Hays describes utilizing a cooling material on the inner lining of a shoe (para. 0124) and also that a sole insert can also be covered in a long-term cooling material (para. 0124), or on the sole, and also discusses that the cooling layer should be adjacent the user during use (para. 0115).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include the print layers of Blakely in the particular areas described in Hays in order to provide temperature regulation around various parts of the foot (see Blakely, para. 0014 describing that the layer should be adjacent the user’s body). 

    PNG
    media_image1.png
    488
    721
    media_image1.png
    Greyscale

Regarding claim 6, the footwear of Moretti as modified includes wherein the discontinuous print layer is porous (para. 0035, Blakely).  
Regarding claim 7, the footwear of Moretti as modified includes wherein the plurality of system reactive components includes a cooling agent (cooling agent, Blakely, para. 0018), a latent heat agent (heat agent, Blakely, para. 0018), and a heat dissipation agent (dissipation agent, Blakely, para. 0018), and wherein: the cooling agent is a polyol selected from the group consisting of sorbitol, xylitol, and erythritol; and the latent heat agent is a phase change material comprising a paraffinic hydrocarbon (Blakely, para. 0018).  
Regarding claim 8, the footwear of Moretti as modified includes wherein the discontinuous print layer: defines free areas and covered areas (para. 0032, Blakely); further comprises a binder effective to disperse the system reactive components and to adhere the system reactive components to the insole and the inner lining; and the airflow into the foot cavity is effective to recharge the plurality of system reactive components (para. 0026, Blakely).  

Regarding claim 11, Moretti describes an article of footwear (shoe 10) including a foot cavity (cavity 12), the article of footwear comprising: 
an upper (upper 13, lining 14) including an exterior layer (13) and interior layer (14), the interior layer positioned within the foot cavity; 
a footbed (means 26, mesh 24, membrane 23) comprising a screen (at least the mesh can be considered a screen); 
a perforated insole (insole 15) disposed within the foot cavity on and in contact with the footbed (26, 24, 23), the insole including a first (upper surface), user-facing surface and a second surface (lower surface); 
a sole structure (sole 16) coupled to the upper (seal 29) and positioned below the footbed (see Figs. 2-3), the sole structure comprising: 
a plurality of forefoot openings in a forefoot region of the sole structure (holes 19, see annotated Fig. 1 above), 
a hindfoot opening in a hindfoot region of the sole structure (see annotated Fig. 19 above), and 
a midfoot opening in a midfoot region of the sole structure (see annotated Fig. 19 above), the midfoot region being oriented between the forefoot region and the hindfoot region, wherein a forefoot opening, the hindfoot opening, and the midfoot opening are each in fluid communication with the foot cavity (see Fig. 2, are in fluid communication because the membrane is vapor permeable), and wherein airflow into the foot cavity via the openings is effective to recharge the thermal effect print (the vapor is fully capable to recharge the thermal effect print inasmuch as claimed), 
wherein each of the forefoot openings, the hindfoot opening and the midfoot opening extends through the sole structure to the footbed such that the footbed (26, 24, 23) is visible from the openings in the sole structure at a bottom exterior surface of the sole structure (there are openings which extend unobstructed to the footbed and thus the footbed is visible).  
The footwear of Moretti does not explicitly describe a thermal effect print configured to regulate temperature within the foot cavity applied to the first surface of the insole, the thermal effect print comprising a plurality of system reactive components, the system reactive components being selectively engaged in response to conditions present within the foot cavity.
In related art for temperature regulation, Blakely describes a discontinuous (discontinuous, para. 0052) print (print, para. 0027) layer, the discontinuous print layer comprising a plurality of system reactive components (abstract) selectively engaged in response to conditions present within the foot cavity (abstract) and that can be utilized in footwear (para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include the print layer of Blakely in various locations of the footwear in order to provide temperature regulation to the article of footwear (see abstract, Blakely, para. 0013, Moretti, describing that footwear can be utilized in hot climates).
Blakely describes that the purpose is to reduce the skin temperature and that the material is placed on an inner surface so that the discontinuous layer would be adjacent the user’s body (para. 0014).  Blakely is silent as to where in the footwear this layer should be applied.
In related art for footwear Hays describes utilizing a cooling material on the inner lining of a shoe (para. 0124) and also that a sole insert can also be covered in a long-term cooling material (para. 0124). or on the sole, and also discusses that the cooling layer should be adjacent the user during use (para. 0115).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include the print layers of Blakely in the particular areas described in Hays in order to provide temperature regulation around various parts of the foot (see Blakely, para. 0014 describing that the layer should be adjacent the user’s body). 
Regarding claim 13, the footwear of Moretti as modified includes wherein the plurality of system reactive components includes a cooling agent (cooling agent, Blakely, para. 0018), a latent heat agent (heat agent, Blakely, para. 0018), and a heat dissipation agent (dissipation agent, Blakely, para. 0018).  
Regarding claim 14, the footwear of Moretti as modified includes wherein: the cooling agent is a polyol selected from the group consisting of sorbitol, xylitol, and erythritol; and the latent heat agent is a phase change material comprising a paraffinic hydrocarbon (Blakely, para. 0018).  
Claims 2-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Blakely (US 20150106992), Hays et al. (US 20170145596) and Nishiwaki et al. (US 20160015122).
Regarding claim 2, the footwear of Moretti as modified describes the limitations of claim 2, but does not explicitly describe wherein the sole structure comprises: a first midsole; and a second midsole oriented below the first midsole, wherein the first midsole has a first durometer value and the second midsole has a second durometer value, the second durometer value being greater than the first durometer value, wherein each opening of the plurality of openings extends through the first midsole and the second midsole. 
In related art for footwear, Nishiwaki describes a first midsole (second foamed body S); and a second midsole (first foamed body N) oriented below the first midsole (see Figs. 4A-4E), wherein the first midsole (S) has a first durometer value (relatively low hardness, para. 0107) and the second midsole (N) has a second durometer value (relatively higher hardness, para. 0108), the second durometer value being greater than the first durometer value (the harness the first foamed body is higher than the second foamed body, para. 0108). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole structure of Moretti to include the different durometers as described in Nishiwaki in order to improve the cushioning property of the sole while also preventing excessive deformation while achieving a lighter weight (see Nishiwaki, paras. 0107-0108). As shown in Moretti, the holes extend through the height of the sole until reaching the insole, as modified the footwear includes a midsole durometers are changed, to include multiple durometers, however the structure of Moretti remains in which the holes extend through the (now modified) sole.
Regarding claim 3, the footwear of Moretti as modified includes wherein the sole structure further comprises: a plurality of forefoot openings (holes 19, see Fig. 1) disposed in an array in the forefoot region (see Fig. 1) ; a midfoot opening disposed within the midfoot region of the article of footwear (see Fig. 1); and a heel aperture disposed in the hindfoot region of the article of footwear (see Fig. 1).
Regarding claim 4, the footwear of Moretti as modified includes wherein the insole further comprises perforations (see insole 15) to permit passage of air therethrough (fully capable of permitting air to pass therethrough), and wherein the mesh footbed, the perforations of the insole, and at least one of the plurality of forefoot openings, the midfoot opening, and the heel aperture cooperate to permit the airflow into the foot cavity (the various components are fully capable of permitting air to extend into the cavity by virtue of a vapor-permeable membrane and the apertures in the other components, Moretti).

Regarding claim 12, the footwear of Moretti as modified describes the limitations of claim 12 but does not explicitly describe wherein: the sole structure comprises a first midsole and a second midsole; and each of the forefoot openings, the hindfoot opening and the midfoot opening extends through the first midsole and the second midsole,  the first midsole has a first durometer value and the second midsole has a second durometer value; the first midsole being disposed atop the second midsole; and the second durometer value being greater than the first durometer value.  
In related art for footwear, Nishiwaki describes a first midsole (second foamed body S); and a second midsole (first foamed body N), the first midsole (S) has a first durometer value (relatively low hardness, para. 0107) and the second midsole (N) has a second durometer value (relatively higher hardness, para. 0108), the first midsole being disposed atop the second midsole (is on top of the second midsole), the second durometer value being greater than the first durometer value (the harness the first foamed body is higher than the second foamed body, para. 0108).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole structure of Moretti to include the different durometers as described in Nishiwaki in order to improve the cushioning property of the sole while also preventing excessive deformation while achieving a lighter weight (see Nishiwaki, paras. 0107-0108). As shown in Moretti, the holes extend through the height of the sole until reaching the insole, as modified the footwear includes a midsole durometers are changed, to include multiple durometers, however the structure of Moretti remains in which the holes extend through the (now modified) sole.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Blakely (US 20150106992), Hays et al. (US 20170145596), Nishiwaki et al. (US 20160015122), and Li et al. (US 10588376).
Regarding claim 5, the footwear of Moretti as modified describes the limitations of claim 5, but does not explicitly describe wherein the sole structure further comprises a reinforcement member disposed within the midfoot opening between the first midsole and the second midsole.  
In related art for footwear, Li describes a reinforcement member (apparatus 103) disposed within the midfoot opening (see Fig. 9) between the first midsole (layer 202) and the second midsole (layer 201). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include reinforcement member of Li in order to provide reinforcement to protect the hole from damage (col. 1, ll. 54-67). 
Claims 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”), in view of Blakely (US 20150106992), Hays et al. (US 20170145596) and Lin et al. (US 20180035756).
Regarding claim 9, the footwear of Moretti as modified describe the limitations of claim 9, but does not explicitly describe wherein the outer shell is an open web defining apertures.
In related art for footwear, Lin describes that the outer shell can include a mesh covering 10 which can be considered an open web that defines apertures (see Fig. 12, para. 0029).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outer shell of Moretti to be formed as described in Lin in order to provide enhanced pliability while also permitting good air permeability (para. 0004, 0029 Lin). 
Regarding claim 10, the footwear of Moretti as modified describes the limitations of claim 10, but does not explicitly describe a medial set of eyelets and a lateral set of eyelets, each eyelet capable of receiving a lacing element.
In related art for footwear, Lin depicts eyelets on the medial and lateral side (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include eyelets so that the footwear could be tightened to the user’s preference. 

Regarding claim 15 as applied to claim 11, the footwear of Moretti includes wherein: the interior layer (interior lining 14) comprises a lining defining a continuous surface operable to receive the thermal effect print (is continuous in that it extends along the upper); and the article of footwear further comprises the thermal effect print applied to the continuous surface of the lining (as modified with Blakely, the material is printed onto the substrate).
The footwear of Hays as modified does not explicitly describe the exterior layer of the upper comprises an open web with apertures.
The footwear of Moretti as modified does not explicitly describe wherein the exterior layer of the upper comprises an open web defining apertures.
In related art for footwear, Lin describes that the outer shell can include a mesh covering 10 which can be considered an open web that defines apertures (see Fig. 12, para. 0029).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outer shell of Moretti to be formed as described in Lin in order to provide enhanced pliability while also permitting good air permeability (para. 0004, 0029 Lin). 
Regarding claim 16, as applied to claim 11 the footwear of Moretti as modified describes the limitations of claim 16, but does not explicitly describe medial eyelets and lateral eyelets, each eyelet capable of receiving a lacing element.
In related art for footwear, Lin depicts eyelets on the medial and lateral side (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include eyelets so that the footwear could be tightened to the user’s preference. 
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Egerton (US 1352731).
Regarding claim 17, Moretti describes an article of footwear (see Fig. 1) comprising: an upper (upper 11); a footbed (means 26, mesh 24, membrane 23) coupled to the upper to define a foot cavity (see Fig. 2, lower portion of the upper cavity), the footbed comprising a mesh material (24) including a plurality of apertures (is mesh so includes apertures); an insole (insole 15) disposed within the foot cavity and in contact with the footbed (26, 24, 23); and a sole structure (sole 16) coupled to the upper and positioned below the footbed (see Fig. 2), the sole structure comprising a plurality of openings (aperture 19) that extend through the sole structure such that the footbed (26, 25, 24, 23) is visible from the openings in the sole structure at a bottom exterior surface of the sole structure (there are openings which extend unobstructed to the footbed and thus the footbed is visible), wherein the plurality of openings include an elongated opening (see annotated Fig. 3 below)  wherein the plurality of openings of the sole structure and the plurality of apertures of the footbed permit airflow into and out of the foot cavity (is vapor permeable, and therefore permits air into and out of the foot cavity, para. 0052). 
Moretti does not explicitly describe an annular reinforcement member.  
In related art for footwear, Egerton describes a shoe that includes an annular  reinforcement member (reinforcing member 21 with cylindrical walls, p. 3, ll. 50-54, Fig. 6).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include the reinforcing member of Egerton in order to resist wear or deformation and preserve the shape of the apertures so that the sole element can effectively grip the ground (Egerton, p. 1, ll. 34-37).

    PNG
    media_image2.png
    504
    650
    media_image2.png
    Greyscale

Regarding claim 18, the footwear of Moretti as modified describes wherein the insole is a perforated insole (see Fig. 2, insole includes perforations).  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Egerton (US 1352731) and Lin et al. (US 20180035756).
Regarding claim 19, the footwear of Moretti as modified describes the limitations of claim 19, but does not explicitly describe wherein the upper is formed of a material that includes orifices operable to permit the airflow therethrough.  
In related art for footwear, Lin describes that the upper can include a mesh covering 10 which can be considered a material that includes orifices operable to permit the airflow therethrough (see Fig. 12, para. 0029).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outer shell of Moretti to be formed as described in Lin in order to provide enhanced pliability while also permitting good air permeability (para. 0004, 0029 Lin). 
Regarding claim 20, the footwear of Moretti describes the limitations of claim 20, but does not explicitly describe a medial set of eyelets and a lateral set of eyelets, each eyelet capable of receiving a lacing element.
In related art for footwear, Lin depicts eyelets on the medial and lateral side (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include eyelets so that the footwear could be tightened to the user’s preference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732